*1583MEMORANDUM OPINION
SWEET, District Judge.
Respondent Trading Corporation of Pakistan (“TCP”) has moved this court for an order pursuant to the Federal Arbitration Act, 9 U.S.C. § 9, confirming the Fourth Partial Final Award of the arbitrators dated November 29, 1984. The arbitrators expressly issued the Fourth Partial Final Award for the reasons set forth in the Third Partial Final Award issued February 23, 1984. By opinion dated August 30, 1984 this court upheld the arbitrators reasoning as to the Third Partial Final Award and confirmed the Award into a judgment. On February 19, 1985 the Second Circuit affirmed this court’s decision.
In its papers, petitioner Apex Towing Company (“Apex”) objected to the motion to confirm the Fourth Partial Final Award on the same grounds that it previously moved to vacate the Third Partial Final Award. Apex conceded that the disposition of the appeal of the order confirming the Third Partial Final Award, which was pending at the time this motion was argued, would be dispositive of the present motion. The Second Circuit having affirmed this prior order, TCP’s motion to confirm is granted for the reasons discussed in the August 30, 1984 opinion confirming the Third Partial Final Award.
TCP has also moved for prejudgment interest from the date of the award on the amount awarded it by the arbitrators. It is an abuse of discretion to deny prejudgment interest in admiralty cases except under extraordinary circumstances. Independent Bulk Transport v. Vessel “Moranian Abaco”, 676 F.2d 23, 25 (2d Cir.1982). The purpose of awarding prejudgment interest is to insure that the injured party is fully and fairly compensated for his loss. In the present case, TCP should be compensated for its inability to use the money which formed the basis of the Fourth Partial Final Award since the date of that award. The appropriate rate of interest is within the discretion of this court. I hold that Apex is required to pay prejudgment interest on the Fourth Partial Final Award of $111,500.90 from November 29, 1984 at the rate of 9% per annum.
TCP’s motion to be awarded attorney’s fees and costs is denied.
IT IS SO ORDERED.